Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 1 of 25

EXHIBIT A
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19

James L Haddock, Prothonotary
Printed: 04/02/2019 04:40:49 PM

Case #:

Rec Date:
Doc Grp/Dese:

Plaintiff:

Defendant:

201902906

63/15/2019 11:46:04 AM
CIv / COMPLAINT

HOLTZMAN SEYMOUR
306 CHILEAN AVE
PALM BEACH FL 33489

ORDOWER LAWRENCE B
132 MAPLE LANE
HIGHLAND PARK IL 60035
ORDOWER AND ORDOWER PC
25 EAST WASHINGTON ST SUITE 1400
CHICAGO IL 60602

---~- DOCKET ITEMS -----
Rec Date Description

 

03/15/2019 COMPLAINT

Fee:

$164.25

03/15/2019 AOPC COVER SHEET
Fee: $0.00
03/15/2019 NOTICE
Fee: $0.00

Page 2 of 25
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 3 of 25

 

 

For Prothonotary Use Only:

 

Docket No:

 

JO ~ 634986 “at

 

 

The information collected on this form is used solely for court administration purposes, This form does not

supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.

 

Commencement of Action:

 

 

 

 

Is this an MDJ Appeal?

FX) Complaint EJ] Writ of Summons FE) Petition
E] Transfer from Another Jurisdiction F2} Declaration of Taking
Lead Plaintiffs Name: Lead Defendant’s Name:
Seymour Holtzman Lawrence B. Ordower
Dollar Amount Requested: [| within arbitration limits
Are money damages requested? i] Yes [] No (check one) fx} outside arbitration limits
Is this a Class Action Suit? EJYes &] No EE] Yes EJ No

 

Name of Plaintiff/Appellant’s Attomey: Richard L. Huffsmith

ri Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

 

 

&. ca Nature of the Case: Place an “X” to the left of the ONE case category that most accurately describes your
is PRIMARY CASE, If you are making more than one type of claim, check the one that

you consider most important.

 

1 Intentional

[) Motor Vehicle
[-] Nuisance
F-] Premises Liability

TORT (do ot include Mass Tort)

FE] Malicious Prosecution

Product Liability (does not include

CONTRACT (do not include Judgments)
[] Buyer Plaintiff
["] Debt Collection: Credit Card
[-] Debt Collection: Other

 

 

 

 

CIVIL APPEALS
Administrative Agencies
[=] Board of Assessment
[J Board of Elections

Dept. of Transportation
Statutory Appeal: Other

 

 

 

 

 

 

 

   

[j Other Professional:

 

 

 

 

mass’ tore) C Employment Dispute:
1 . ; rimin:
a sneer bel —— (-] Employment Dispute: Other [-] Zoning Board
E) Other;
nd [J Other:
>| MASS TORT
‘| [CE] Asbestos
Tobacco
Toxic Tort - DES
Hy a a elt REAL PROPERTY MISCELLANEOUS
San asic E-] Ejectment EF] Common Law/Statutory Arbitration
Fj Other: EI Eminent Domain/Condemnation [-] Declaratory Judgment
Ground Rent f-] Mandamus -
F] Landlord/Tenant Dispute | Non-Domestic Relations
‘Wo ty Mortgage Foreclosure: Residential Restraining Order
: q es ESSIONAL LIABLITY Mortgage Foreclosure: Commercial Quo Warranto
i Dental [] Partition Replevin
F] Legal Quiet Title Other:
E] Medical [} Other:

 

 

 

Updated 1/1/2011

 

 

 
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 4 of 25

Richard L. Huffsmith

Pa. LD. No. 78895

26 East Tioga Street
Tunkhannock, Pennsylvania 18657
(570) 240-4400

 

Attorney for Plaintiff
. SEYMOUR HOLTZMAN : IN THE COURT OF COMMON PLEAS

  
 
  

306 Chilean Ave. . OF LUZERNE CQUpaaaad
Palm Beach, Florida 33480 ;

Plaintiff :
: CIVIL ACTION

LAWRENCE B. ORDOWER
132 Maple Lane 0 th
Highland Park, Illinois 60035 ; Bernal r, .

oe : *
due a

and ORDOWER & ORDOWER, P.C : CASE NO. Jo] 7-DA ZH i .
25 East Washington Street : CERTIFIED FROM THE
Suite 1400 i PROTHONOTARY OFFICE
Chicago, Illinois 60602 JOAN HOGGARTH
CLERK OF RECORDS
Defendants PER) C
NOTICE

YOU HAVE BEEN SUED IN COURT. IF YOU WISH TO DEFEND AGAINST THE

. CLAIMS SET FORTH IN THE FOLLOWING PAGES, YOU MUST TAKE ACTION WITHIN
TWENTY (20) DAYS AFTER THIS COMPLAINT AND NOTICE ARE SERVED, BY
ENTERING A WRITTEN APPEARANCE PERSONALLY OR BY ATTORNEY AND
FILING IN WRITING WITH THE COURT YOUR DEFENSES OR OBJECTIONS TO THE
CLAIMS SET FORTH AGAINST YOU. YOU ARE WARNED THAT IF YOU FAIL TO DO
SO THE CASE MAY PROCEED WITHOUT YOU AND A JUDGMENT MAY BE ENTERED
AGAINST YOU BY THE COURT WITHOUT FURTHER NOTICE FOR ANY MONEY
CLAIMED IN THE COMPLAINT OR FOR ANY OTHER CLAIM OR RELIEF REQUESTED
BY THE PLAINTIFF. YOU MAY LOSE MONEY OR PROPERTY OR OTHER RIGHTS
IMPORTANT TO YOU.

‘YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE’A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW,
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 5 of 25

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED RATE OR NO FEE,

A USTED SE LE HA DEMANDADO EN LA CORTE. SI USTED QUIERE
DEFENDERSE CONTRA LA DEMANDA EXPUESTA EN LAS SIGUIENTES PAGINAS,
TIENE QUE TOMAR ACCION EN UN PLAZO DE VIENTE (20) DIAS DESPUES QUE
RECIBA ESTA DEMANDA Y AVISO, POR PRESENTER UNA NOTIFICACION DE
COMPARECENCIA ESCRITA PERSONALMENTE O POR UN ABOGADO Y RADICAR
POR ESCRITO EN LA CORTE SUS DEFENSAS U OBJECIONES A LAS DEMANDAS
PRESENTADAS EN SU CONTRA, SE LE ADVIERTE QUE SI FALLA EN HACERLO, EL
CASO PODRIA SEGUIR ADELANTE SIN USTED Y UN FALLO PODRIA SER DICTADO
EN SU CONTRA POR LA CORTE SIN PREVIO AVISO POR CUALQUIER DINERO
RECLAMADO EN LA DEMANDA O POR CUALQUIER OTRO RECLAMO O
DESAGRAVIO PEDIDO POR EL/LA DEMANDANTE, PUEDE QUE USTED PIERDA
DINERO O PROPIEDAD U OSTROS DERECHOS IMPORTANTES PARA USTED. USTED |
DEBE LLEVAR ESTE DOCUMENTO A SU ABAGADO INMEDIATAMENTE, SI NO
TIENE ABOGADO, DIRIFASE O LLAME POR TELEFONO A LA .
OFICINA CUYA DIRECCION SE ENCUENTRA ABAJO. ESTA OFICINA PUEDE
PROVEERLE CON INFORMACION SOBRE COMO CONTRATAR UN ABOGADO, SINO
TIENE LOS FONDOS SUFICIENTES PARA CONTRATAR UNABOGADO, ESTA
OFICINA PODRIA PROPORCIONARLE INFORMACION ACERCA DE AGENCIAS QUE
PUEDAN OFRECERLES SERVICIOS LEGALES A PERSONAS QUE REUNAN LOS
REQEQUISITOS A UN HONORARIO REDUCIDO O GRATIS.

NORTH PENN LEGAL SERVICES, INC,

33 North Main Street 101 West Broad Street

Suite 200 Suite 513

Pittston, PA 18640 Hazleton, PA 18201

(570) 299-4100 (570) 455-9512

(877) 953-4250 Toll Free (877) 953-4250 Toll Free
(570) 824-0001 Fax (570) 455-3625 Fax
SERVICIOS LEGALES DE NORTH PENN, INC.

33 la Calle Main del Norte _ 101 la Calle Broad del Oeste
Oficina 200 Oficina 513

Pittston, PA 18640 Hazleton, PA 18201

(570) 299-4100 (S70) 455-9512
(877) 953-4250 Llamada gratuita (877) 953-4250 Llamada gratuita
(570) 824-0001 Fax (570) 455-3625 Fax

  

By:

 

 

Richard L. Huffsmith, BsGfire 7
Counsel for Plaintiff
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 6 of 25

Richard L. Huffsmith

Pa, LD. No. 78895

26 East Tioga Street
Tunkhannock, Pennsylvania 18657
(570) 240-4400

 

Attorney for Plaintiff
SEYMOUR HOLTZMAN : IN THE COURT OF COMMON PLEAS
306 Chilean Ave. , : OF LUZERNE COUNTY, PA
Palm Beach, Florida 33480 :

Plaintiff

: CIVIL ACTION
LAWRENCE B. ORDOWER
132 Maple Lane
_ Highland Park, Illinois 60035

and ORDOWER & ORDOWER, P.C | CASENO. XO/F- BAGOL
25 East Washington Street
Suite 1400
Chicago, Hlinois 60602

Defendants

COMPLAINT

Plaintiff Seymour Holtzman (“Holtzman”), by and through his undersigned counsel, files
this Complaint against Lawrence B. Ordower (“Ordower”) and Ordower & Ordower, P.C.
(“Ordower P.C.”) (collectively, “Defendants”) and in support thereof states as follows:
Nature of Action
il, Defendants represented Holtzman in connection with Holtzman’s acquisition of
an interest in Brentwood Capital, LLC (“Brentwood”) owned by JEB Family LP, FVB Family

LP, the Frederick L. and Judy A. Brooks Family Bypass Trust and the Linda Aurand Separate
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 7 of 25

Property Trust (collectively, the “Benetti Group”). The Benetti Group’s membership interest in
Brentwood is referred to herein as the “Benetti Interest”.

2. Prior to retaining Defendants to represent him in the acquisition of the: Benetti
Interest (the “Benetti Transaction”), Holtzman offered Ordower the opportunity to participate as
an investor in the acquired Benetti Interest as consideration for Defendants representing
Holtzman in this transaction.

3. Defendants agreed to represent Holtzman in the Benetti Transaction in
consideration for the opportunity to acquire an ownership interest in the Benetti Interest.

4, Holtzman also had discussions with Joseph Mizrachi (“Mizrachi”) relating to
Mizrachi being a potential investor in the acquired Benetti Interest.

5. Initially, although neither Mizrachi nor Ordower had any interest in or right to
purchase any ownership interest in the Benetti Interest, Holtzman discussed a possible
investment by Ordower and Mizrachi in the Benetti Interest of one-third (1/3) each.
| 6. Defendants, as counsel for Holtzman, formed SJLSJL LLC, a Delaware limited
liability company (“SJLSJL”), for and on bebalf of Holtzman for the purpose of acquiring the
Benetti Interest.

7. Ultimately, an agreement was not entered into with Mizrachi and the acquired
Benetti Interest was allocated one-half (1/2) to Ordower and one-half (1/2) to Holtzman.
Mizrachi did not agree with the terms of the potential investment and advised Holtzman (through
a telephone message to Ordower) to go forward with the purchase of the Benetti Interest without
him, ‘The allocation to Ordower was premised on the understanding that Defendants would
diligently represent Holtzman in all negotiations and document preparation related to the Benetti

Transaction, all of which were subject to Holtzman’s approval ~
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 8 of 25

8. Mizrachi filed a lawsuit against Holtzman and Ordower in the Superior Court of
the State of California for the County of San Mateo relating to the ownership of the Brentwood
Interest (the “San Mateo Lawsuit”). Prior to filing the San Mateo Lawsuit, SJLSJL filed a
similar lawsuit against Mizrachi in the Circuit Court of the 15" Judicial Circuit in and for Palm
Beach County, Florida (the “Florida Lawsuit”).

9. Mizrachi also filed a related lawsuit against Holtzman (and others) in the Superior
Court of the State of California for the County of San Francisco (the “San Francisco Lawsuit”)
and a separate malpractice claim against Defendants in Illinois relating to the Benetti Transaction
(the “Malpractice Action”), The San Mateo Lawsuit and the San Francisco Lawsuit are referred
to collectively as the “California Actions”.

10. As Holtzman’s legal counsel, Defendants owed a duty of care and loyalty to
zealously represent Holtzman’s interests in the Benetti Transaction to the exclusion of all others.

11. Prior to entering into the proposed business transaction with Holtzman 7
described above, Defendants failed to fully disclose the transaction and the terms of the
transaction to Holtzman and to transmit such to Holtzman in writing in a manner that could be
reasonably understood by Holtzman. Further, Defendants never informed Holtzman in writing
that Holtzman may seek the advice of independent legal counsel with respect to Ordower’s
proposed investment in the Benetti Transaction and Defendants’ role as legal counsel for
Holtzman in that transaction. As a result of these failures by Defendants, Holtzman was never
given a reasonable opportunity to exercise any of these rights. Moreover, Holtzman never gave
Defendants informed consent, in a writing signed by Holtzman, to the essential terms of the

transaction and Ordower’s role in the transaction.
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 9 of 25

12. Based on the allegations contained in the Complaint in the Malpractice Action,
Holtzman was informed that Defendants allegedly represented Mizrachi and/or his related
entities in legal matters related to Mizrachi’s other businesses. Defendants never informed
Holtzman that they represented Mizrachi and/or his related entities in other legal matters before
agreeing to represent Holtzman in the Benetti Transaction.

13. As of the filing of this Complaint, Defendants never advised Holtzman that they
ate withdrawing as his legal counsel in the Benetti Transaction. However, for over a year,
Defendants have refused to speak with Holtzman or provide him with all of the documents and
information maintained by Defendants relating to their representation of Holtzman in the Benetti
Transaction. Although Holtzman asked for all of this information and documentation, Holtzman
only received limited documents (e-mails) related to Ordower’s communications with Attorney
James Smith. Defendants have in essence abandoned Holtzman as their client to the detriment of
Holtzman,

14. Defendants, as legal counsel to Holtzman, had most of the dialog and interaction
with Mizrachi and Mizrachi’s legal counsel and as such maintained most of the documents and
information related to the Benetti Transaction. As a result of Defendants’ failure to speak with
Holtzman, failure to return Holtzman’s telephone calls and e-mails and failure to provide
Holtzman with all of the documents and information maintained. by Defendants in connection
with their representation of Holtzman, Holtzman has sustained substantial damages and has been
severely prejudiced in his defense of the California Actions and his prosecution of the Florida

Lawsuit.
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 10 of 25

15. Defendants, without the knowledge, consent or approval of Holtzman, have been,
and still may be negotiating with Mizrachi to attempt to settle the San Mateo lawsuit and the
Illinois Malpractice Action on terms that are prejudicial, damaging and detrimental to Holtzman.
Instead of zealously representing Holtzman and protecting his interests, Defendants are
attempting to gain a financial benefit and protect and exonerate themselves from liability..... all
to the detriment of Holtzman. In particular, if Miztachi apasires majority ownership of
Brentwood, Mizrachi could control Brentwood which would be substantially financially
detrimental to Holtzman.

16. Accordingly, Holtzman is filing this action against Defendants to recover all
compensatory and punitive damages sustained by him relating to Defendants’ negligent and
intentional acts and omissions, including the rescission of the agreement entered into between
Holtzman and Ordower relating to Ordower’s acquisition of a portion of the Benetti Interests.

Parties

17. Seymour Holtzman (“Holtzman”) resides at 306 Chilean Ave., Palm Beach,
Florida. 33480. Holtzman maintains his office headquarters at 100 North Wilkes-Barre Blvd.,
Luzerne County, Wilkes-Barre, PA and a residence at 33 Sahara Drive, Kingston, Luzerne

_ County, Pennsylvania.

18. Defendant Lawrence B. Ordower resides at 132 Maple Lane, Highland Park,
Illinois 60035. At all relevant times, Ordower has been licensed to engage in the practice of law
in the State of Illinois, and has been practicing law in the State of Illinois. In connection with his
representation of Holtzman in the Benetti Transaction and his long and continued representation

of Holtzman and Holtzman’s related entities in numerous legal matters over the course of twenty
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 11 of 25

(20) plus years, Ordower has had significant and continuous contacts with Holtzman in Luzerne
County, Pennsylvania.

19. Defendant Ordower & Ordower, P.C. maintains an office at 25 East Washington
Street, Suite 1400, Chicago, Illinois 60602 and is, and at all relevant times was, a professional
corporation organized under the Professional Service Corporation Act of Illinois and registered
with the Supreme Court of Illinois as a corporation engaging in the practice of law in Illinois.
Ordower P.C. has also had significant and continuous contacts with Holtzman in Luzerne
County, Pennsylvania as a result of its long and continued representation of Holtzman and
Holtzman’s related entities.

20. During all relevant times herein, Ordower was, or acted as, the President of
Ordower P.C. and an employee of Ordower P.C. In engaging in the conduct set forth herein,
Ordower was acting within the course and scope of his employment with Ordower P.C. and was
engaged on behalf of Ordower P.C. in rendering professional legal services for Holtzman.
Therefore, the Defendants are jointly and severally liable to Holtzman for their negligent and

intentional wrongful acts and omissions as set forth herein.

Jurisdiction and Venue

 

21. Jurisdiction and venue are proper in Luzerne County, Pennsylvania since the
transaction that forms the basis of this action was negotiated, in part, in Luzerne County,
Defendants have maintained significant and continuous contacts with Holtzrnan in Luzerne
County, Pennsylvania relating to Defendants’ representation of Holtzman in numerous legal

matters and Holtzman’s principal place of business is located in Luzerne County, Pennsylvania.

The Pennsylvania long arm statute permits jurisdiction to be exercised over a nonresident
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 12 of 25

defendant "to the fullest extent allowed under the Constitution of the United States and may be
based upon the most minimum contact with the Commonwealth allowed under the Constitution
of the United States." 42 Pa.C.S.A. § 5322(b),

Facts

22. Onor about March 17, 1997, Holtzman Family Partnership (“HFP”) acquired an
11.9565% membership interest in Brentwood Capital, L.L.C. (“Brentwood”). The other initial
members of Brentwood were JEB Family LP, FVB Family LP, the Frederick L. and Judy A.

‘Brooks Family Bypass Trust, the Linda Aurand Separate Property ‘Trust, Schuyler Associates,
LP. (“Schuyler”) and New Value L.L.C. (“New Value”). |

23. Brentwood owned a 40.65% membership interest in Net Lease Managément
Partners, L.L.C. (“Net Lease”).

24. The-Benetti Group desired to sell the Benetti Interest to Holtzman.

25, AFP advised the Benetti Group that under the terms of the Net Lease Operating
Agreement, any sale of the Benetti Interest required the unanimous consent of the members of
Net Lease.

26. HEP filed an arbitration proceeding against Net Lease (and others) alleging that
the Net Lease Operating Agreement did not apply to the sale of Brentwood membership
interests.

27. HEP and Mizrachi retained James Smith and the law firm Kilpatrick, Townsend
& Stockton, LLP to represent HFP in the arbitration proceeding and related litigation. Holtzman
severed his attorney-client relationship with James Smith and retained Defendants as his sole

legal counsel. Mizrachi continued to be represented by James Smith.
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 13 of 25

28. The arbitration panel ultimately ruled that the Net Lease Operating Agreement did
not require HFP to obtain the unanimous consent of the members of Net Lease before it could
purchase the Benetti Interest,

29. Subsequent to the ruling of the arbitration panel, the Benetti Group and the other
members of Brentwood entered into an Agreement of Assignment of Membership Interest in
Brentwood Capital, LLC (“Assignment Agreement”) to govern the sale of the Benetti Interest,
The Assignment Agreement provided (among other things) that, upon closing, the Benetti Group
would transfer its 75% membership interest in Brentwood to Holtzman, Schuyler and New Value
(the “Assignees”), or to a new entity to be formed at or prior to the closing.

30. Ordower and Mizrachi were not named as assignees under the Assignment
Agreement and did not have any right under the terms of the Assignment Agreement to acquire
any membership interest in the Benetti Interest

31. As legal counsel for Holtzman, Defendants negotiated the terms of the
Assignment Agreement for and on behalf of Holtzman.

32, Schuyler and New Value advised Holtzman that they did not want to acquire any
ownership interest in the Benetti Interest, which left Holtzman as the sole owner of the rights to
purchase the Benetti Interést under the Assignment Agreement.

33, Subsequent to the formation of SJLSJL, Defendants advised and directed
Holtzman to assign all of the Assignees’ interest in the Assignment Agreement to SJLSJL. Based
on this advice, Holtzman notified the Brentwood Group that the Assignee(s) assigned all of their
right, title and interest in the Assignment Agreement to SJLSJL and directed the Benetti Group

to transfer and assign the entire Benetti Interest to SJLSJL.
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 14 of 25

34, Although Holtzman was the sole owner of the rights to purchase the Benetti
Interest at the time of the transfer of these rights to SILSJL, Defendants failed to advise
Holtzman of the specific terms of an SJLSJL Operating Agreement and failed to obtain a signed .
SJLSJL Operating Agreement acceptable to Holtzman documenting Holtzman’s ownership and
right with respect to his investment in SJLSJL.

35. Holtzman and SJLSJL never signed an agreement with Mizrachi to transfer any
interest in the Benetti Interest or any membership interest in STLSJL to Mizrachi since no
agreement was ever entered into between Holtzman and Mizrachi. Mizrachi would not agree to
the proposed terms of the potential investment and instructed Holtzman to go forward with the
purchase of the Benetti Interest without him.

36, Holtzman, based on Defendants’ agreement to zealously represent Holtzman in
connection with the acquisition of the Benetti Interest, allowed Ordower to purchase a one-half
(1/2) interest in the Benetti Interest through a membership interest in SJLSJL.

37. Holtzman and Ordower each deposited one-half of the purchase price and all
other funds required to purchase the Benetti Interest (the “Purchase Funds”) with the escrow
agent and the closing of the Benetti Transaction occurred on or about October 4, 2016. A chart
evidencing the ownership in Brentwood both before and after the sale of the Benetti Interest is
attached hereto as Exhibit A.

38.  SJLSIJL is the current owner of the Benetti Interest and Mizrachi has no
ownership interest in SJLSJL or the Benetti Interest.

39, Despite the fact that Mizrachi had no interest in the Benetti Interest or SJLSJL or
any right to purchase any portion of the Benetti Interest, based upon information and belief,

Mizrachi subsequently sent funds to the escrow agent but Holtzman does not know for certain if,
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 15 of 25

or when, any such funds were sent by Mizrachi to the escrow agent.. Based upon information

and belief, the funds sent to the escrow agent by Mizrachi are still in the possession of the

escrow agent.

Count I
(Legal Malpractice)

40. The preceding Paragraphs | through 39 of this Complaint are incorporated herein
by reference the same as if fully set forth at length herein,

41, From approximately May 29, 2014 through the present date, the Defendants acted
as legal counsel to Holtzman in connection with the acquisition of the Benetti Interests by
Holtzman. At all relevant times, Ordower was an employee of Ordower P.C. and was acting
within the course and scope of his employment with Ordower P.C. Ordower P.C, authorized,
ratified or approved the acts and omissions of Ordower described herein.

42. Based on the attorney-client relationship established between Holtzman and
Defendants, Defendants owed a duty of care and loyalty to zealously represent Holtzman in the
Benetti Transaction and to act in Holtzman’s best interest to the exclusion of all others, including
Mizrachi. and Ordower. Holtzman reasonably relied on the Defendants to diligently represent his
interests and placed trust and confidence in the Defendants. Defendants were retained by
Holtzman to handle the entire Benetti Transaction on behalf of Holtzman only.

43, Defendants owed a duty to Holtzman to act in accordance with the Rules of
Professional Conduct in their representation of Holtzman and to exercise reasonable care,
diligence and skill in providing legal services for Holtzman in connection with the Benetti

Transaction.

10
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 16 of 25

44,

The Defendants failed to zealously represent Holtzman and failed to exercise

reasonable care, diligence and skill in their representation of Holtzman, and thus breached the

duties they owed to Holtzman. Defendants’ negligent and intentional wrongful acts and/or

omissions include the following:

a.

Failing to fully disclose the transaction and the terms of the transaction with respect

to the acquisition of the Benetti Interest and Ordower’s investment to Holtzman and

to transmit such to Holtzman in writing in a manner that could be reasonably
understood by Holtzman.

Failing to inform Holtzman in writing that Holtzman may seek the advice of
independent legal counsel with respect to Ordower’s proposed investment in the
Benetti Transaction and Defendants’ role as legal counsel for Holtzman in that
transaction.

Failing to obtain from Holtzman an informed consent, in a writing signed by
Holtzman, to the essential terms of the transaction and Defendants’ role in the
transaction.

Failing to inform Holtzman that Defendants represented Mizrachi and his related
entities in legal matters related to Mizrachi’s other business transactions.

Failing to obtain an informed written consent and/or waiver from Holtzman
regarding conflicts of interest that could result from Defendants’ representation of
Mizrachi in transactions related to Mizrachi’s other business dealings.

Failing and refusing to speak with Holtzman, failing to provide competent, thorough

and complete legal advice to Holtzman and failing to provide Holtzman with all of

11
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 17 of 25

the documents and information maintained by Defendants relating to their
representation of Holtzman in the Benetti Transaction.

g. Negotiating with Mizrachi to attempt to settle the San Mateo lawsuit and the Illinois
Malpractice Action on terms that are prejudicial, damaging and. detrimental to
Holtzman.

h. Failing to thoroughly advise Holtzman as to his rights as a member of Brentwood.

a Failing to thoroughly advise Holtzman as to his rights under the Assignment
Agreement.

j. Failing to thoroughly advise Holtzman as to his rights with regard to the transfer of
the rights under the Assignment Agreement to SJLSJL.

k. Failing to thoroughly advise Holtzman as to the effect of the transfer of the rights
under the Assignment Agreement to SJLSJL.

l. Failing to advise Holtzman that Mizrachi had no rights to purchase any portion of the
Brentwood Interests under the Assignment Agreement. °

m. Failing to document Holtzman’s rights and ownership interests as a member of
SJLSIL.

n. Failing to advise Holtzman as to his rights as a member of SJLSJL.

45, Asa proximate result of the Defendants” negligence and intentional wrongful acts
and omissions, Holtzinan has suffered significant damages in an amount in excess of Four
Million Eight Hundred Thousand Dollars ($4,800,000.00).

WHEREFORE, the Plaintiff, Seymour Holtzman, respectfully requests that judgment be

entered in his favor and against the Defendants, Lawrence B, Ordower and Ordower and

12
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 18 of 25

Ordower, P.C., jointly and severally for compensatory damages in an amount in excess of Four
Million Eight Hundred Thousand Dollars ($4,800,000.00), punitive damages in an amount
determined by the trier of facts, costs of suit, interest at the maximum rate permitted by law, and
for such other and further relief, at law or in equity, as this Court may deem just and equitable.
COUNT II
(Breach of Fiduciary Duty)

46. The preceding Paragraphs 1 through 45 of this Complaint are incorporated herein
by reference the same as if fully set forth at length herein.

47, Based on the attorney-client relationship established between Defendants and
Holtzman, the Defendants-were required to act in a fiduciary capacity toward Holtzman and
owed fiduciary duties to Holtzman that included, without limitation, (i) a duty to act faithfully,
honestly and in good faith in their representation of Holtzman, (ii) a duty of individual loyalty,
(iii) a duty to refrain from acting in their own self-interests when representing Holtzman (iv) a
duty to refrain from acting in their own self-interests to the detriment of Holtzman, (v) a duty to
avoid conflicts of interest with their representation of Holtzman and to disclose to Holtzman any
conflicts of interest that exist with respect to Defendants’ representation of Holtzman and (vi) a
duty to faithfully serve and zealously represent Holtzman’s interests.

48. Holtzman placed his trust and confidence in the Defendants to act in accordance
with the fiduciary obligation required by law and trusted Defendants with the protection and
advancement of his rights, interests and expectations in connection with the acquisition of the
Benetti Interests. As a result, a fiduciary relationship existed at all relevant times between

Holtzman and the Defendants.

13
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 19 of 25

49, Despite having voluntarily entered into this fiduciary relationship with Holtzman,
Defendants breached their fiduciary duties to Holtzman. The Defendants’ breaches of fiduciary
duties include, without limitation, the following:

a. Failing to inform Holtzman that Defendants previously represented Mizrachi and his
related entities in legal matters.

b. Failing and refusing to speak with Holtzman or provide him with all of the
documents and information maintained by Defendants relating to their representation
of Holtzman in the Benetti Transaction.

c. Negotiating with Mizrachi to attempt to settle the San Mateo lawsuit and the Illinois
Malpractice Action on terms that are prejudicial, damaging and detrimental to

Holtzman.

50, Holtzman has suffered damages in an amount in excess of Four Million Eight
Hundred Thousand Dollars ($4,800,000.00), plus costs of suit and other expenses incurred by
Holtzman as a result of such conduct by Defendants’ duties.

51. In engaging in the malicious conduct described herein, acted in a recklessly,
willfully and wantonly manner. At all relevant times, Ordower was an employee of Ordower
P.C. and was acting within the scope of his employment. Ordower P.C. authorized, ratified or
. approved the acts and omissions of Ordower described herein. ‘As aresult of Defendants’
willful, wanton. and reckless conduct, Holtzman is entitled to recover actual and punitive
damages from the Defendants.

WHEREFORE, the Plaintiff, Seymour Holtzman, respectfully requests that judgment be

entered in his favor and against the Defendants, Lawrence B. Ordower and Ordower and

ren

14°
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 20 of 25

Ordower, P.C., jointly and severally for compensatory damages in an amount in excess of Four
Million Eight Hundred Thousand Dollars ($4,800,000.00), punitive damages in an amount
determined by the trier of facts, costs of suit, interest at the maximum rate permitted by law, and
for such other and further relief, at law or in equity, as this Court may deem just and equitable.
COUNT II
(Unjust Enrichment)

52. ° The preceding paragraphs | through 51 of this Complaint are incorporated herein
by reference the same as if fully set forth at length herein,

$3. Ordower received a benefit from Holtzman to invest in the Benetti Interest,
Ordower accepted and has retained the benefit and under circumstances that it would be
inequitable for Ordower to retain the benefit bestowed on him without payment for same by
Defendant Ordower to Holtzman.

54. As aresult of Defendants’ willful misconduct, breaches of Defendants’ fiduciary
duties to Holtzman and failure to protect Holtzman’s interests, Ordower has been unjustly
enriched in an amount in excess of Seven Million Dollars ($7,000,000.00), the value received by
Defendant Ordower from his investment in SJLSJL, which amount has not been paid by

‘Defendant Ordower to Holtzman.

WHEREFORE, the Plaintiff, Seymour Holtzman, respectfully requests that judgment be
entered in his favor and against the Defendants, Lawrence B. Ordower and Ordower and
Ordower, P.C., jointly and severally for compensatory damages in an amount in excess of Seven
Million Dollars ($7,000,000.00), punitive damages in an amount determined by the trier of facts,
costs of suit, interest at the maximum rate permitted by law, and for such other and further relief,

at law or in equity, as this Court may deem just and equitable.

15
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 21 of 25

COUNT IV
(Rescission)

55. The preceding paragraphs | through 54 of this Complaint are incorporated herein
by reference the same as if fully set forth at length herein.

56. Defendants have breached the fundamental terms.of the agreement with
Holtzman, which required Defendants to render competent legal services to Holtzman,

57, Asa-result of Defendants’ intentional wrongful misconduct as described above,
there has been a failure of consideration and Holtzman is entitled to rescind the agreement which
gave Ordower the ability to acquire an interest in the Benetti Interest.

WHEREFORE, the Plaintiff, Seymour Holtzman, respectfully requests that
judgment be entered in his favor and against the Defendants, Lawrence B, Ordower and Ordower
and Ordower, P.C., jointly and severally, rescinding Ordower’s right to acquire an interest in the
Benetti Interest due to a failure of consideration, ordering Ordower to pay Holtzman an amount
in excess of Seven Million Dollars ($7,000,000.00) to compensate him for the benefit received
by Ordower and granting Holtzman, costs of suit, interest at the maximum rate permitted by
law, and for such other and further relief, at law or in equity, as this Court may deem just and

equitable.

 

 

Riéhard L. Hulfsmi Y la
Pa. ID No, 78895

26 East Tioga Street.
Tunkhannock, PA 18657

(570) 240-4400

Attorney for Plaintiff

16
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 22 of 25

VERIFICATION

1, Seymour Holtzman, certify and affirm that the statements contained in the foregoing
Complaint are true and correct to the best of my knowledge, information and belief, and am

made subject to the penalties of 18 Pa, C.S.A. § 4904 relating to unsworn falsifications to

 

authorities,
Semon Lh fon
Date: Maroh /3 , 2019 '  Seyfadur Holtzman

ay

17
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 23 of 25

CERTIFICATE OF COMPLIANCE

I certify that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that
require filing confidential information and documents differently than non-confidential

information and documents.”

Date: March, /S , 2019 7 Richard 1 Fuffemith : /;

 

 

18
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 24 of 25

   

ana
Isnyl GNvany]

    

bial

etch} 0) a
Be AE Rees)

%9996 TT
BET PCI U ARE!
dare ater!

   
  

Oka
RRO AC ERA!

 

 

 

¥S9-0

ae

%0°0S  KEEB
doo N3AI13 div duOO ddd

y_- alee |

 

 

 

 

 

 

 

 

 

 

11 suaudyedg JUaLUadeUe|A] asee71eN

9L0Z ‘€. YIGOLIO JO SV LYVWHD NOLLVZINVOYO

 
Case 3:19-cv-00611-RDM Document 1-3 Filed 04/09/19 Page 25 of 25

ATOM
{%05 HIMOCHO ‘Bees ees
%05 NVIWIIOH) "
AUST E
QT STS

        

viento dole n a

Abt Aes!
NVIAIZLIOH

 

 

 

 

   

 

mao OF
MAST Aelia

   

       

 

  

 

 

%0'0S
d¥OD N3A313 ddV

 

 

HEEB
duO9 dad]

 

 

 

JN) srauyed yualLuUaBeu ela eseayieNn

 

 

9TOZ ‘v HAGOLOO AO SV LYVHO NOLLWZINVDYO >

__|
